UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4301



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JAMES MARCUS LLOYD, III,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-04-769)


Submitted:   August 12, 2005                 Decided:   October 25, 2005


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Jonathan S. Gasser, Acting United States
Attorney, Stacey D. Haynes, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              James Marcus Lloyd, III, was convicted of one count of

being a felon in possession of a firearm in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2), (e) (2000). On appeal, Lloyd contends the

district court erred by denying to suppress the gun found on his

person.   Finding no error, we affirm.

              We review factual findings underlying a district court’s

suppression determination for clear error and the district court’s

legal conclusions de novo.      United States v. Rusher, 966 F.2d 868,

873 (4th Cir. 1992).       When a suppression motion has been denied,

this court reviews the evidence in the light most favorable to the

Government.     United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).

              “An officer may, consistent with the Fourth Amendment,

conduct   a    brief,   investigatory   stop   when   the   officer   has   a

reasonable, articulable suspicion that criminal activity is afoot.”

Illinois v. Wardlow, 528 U.S. 119, 123 (2000); Terry v. Ohio, 392

U.S. 1 (1968).     To conduct a Terry stop, there must be “at least a

minimal level of objective justification for making the stop.”

Wardlow, 528 U.S. at 123.      Reasonable suspicion requires more than

a hunch but less than probable cause and may be based on the

collective knowledge of officers involved in an investigation.

Id.; see also United States v. Hensley, 469 U.S. 221, 232 (1985).




                                  - 2 -
          Officers conducting a lawful Terry stop may take steps

reasonably necessary to protect their personal safety, check for

identification, and maintain the status quo.   Hensley, 469 U.S. at

229, 235; see also United States v. Moore, 817 F.2d 1105, 1108 (4th

Cir. 1987) (brief but complete restriction of liberty is valid

under Terry).

          Once a stop is conducted, “if the officer believes that

the person being stopped ‘may be armed and presently dangerous,’

the officer may frisk the person by patting his outer clothing ‘in

an attempt to discover weapons which might be used to assault [the

officer].’”     United States v. Mayo, 361 F.3d 802, 805 (4th Cir.

2004) (quoting Terry, 392 U.S. at 30) (alteration in original).

          We find the district court’s factual findings were not

clearly erroneous. We further find law enforcement authorities had

reasonable suspicion to stop the car in which Lloyd was a passenger

and to search Lloyd for a firearm after he refused to follow

instructions.

          Accordingly, we affirm the conviction and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                - 3 -